DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues in the response filed 01/28/2021 that prior art Wang as modified by Besser does not disclose the new limitations of record, specifically with respect to the thickness becomes increasingly thinner in the order of the second portion, the third portion, and the first portion of each of the connecting parts. A new rejection with respect to Wang as modified by Besser and Bleam have been made below. The rejection with respect to the Drasler as modified by Besser has been withdrawn, therefore the arguments with respect to Drasler as modified by Besser are moot.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 18, 20, 22, 24, 26-29 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2002/0120320 to Wang in view of U.S. Patent Publication 2012/0083809 to Drasler in view of U.S. Patent 5,797,878 to Bleam (as further evidenced by prior art in section 6 below).
As to claims 1, 5, 18, 22, 26, Wang discloses a balloon for a catheter configured to inflate and deflate in accordance with changes in internal pressure (paragraph 47), the balloon for the catheter comprising: an inflation part (14a, figure 5, paragraph 47, 54, see annotated figure I below) extending in a cylindrical shape along an extension direction in an inflated state (figure 5); a proximal connecting part and a distal connecting part (the proximal and distal 16, figure 5, see annotated figure I below), the proximal connecting part extending from a proximal end of the inflation part, the distal connecting part extend from a distal end of the inflation part, each of the first connecting part and the distal connecting part having a first end connected to the inflation part and a second end opposite to the first end (figure 5), wherein the first end has a diameter greater than a diameter of the second end when the inflation part is in the inflated state (figure 5); and a joint (where balloon is attached to 20, figure 2, 5) that includes a proximal part and a distal part, the proximal part extending from the second end of the proximal connecting part (where balloon is attached to 20, figure 2, 5), the distal part extending from the second end of the distal connecting 
wherein each of the proximal connecting part and the distal connecting part includes
a first portion (see annotated figure I below) connected to the inflation part at a first point (see annotated figure below),
 a second portion (see annotated figure I below) connected to the joint at a second point (see annotated figure I below), and	
a third portion (see annotated figure I below) disposed between the first portion and the second portion, connected to the first portion at a third point (see annotated figure below) and connected to the second portion at a fourth point (see annotated figure I below), and
when the inflation part is in the inflated state, a first line segment connecting the first point and the third point and the extension direction form a first angle therebetween, a second line segment connecting the second point and the fourth point and the extension direction form a second angle therebetween, a third line segment connecting the third point and the fourth point and the extension direction form a third angle therebetween (see annotated figure below), 
each of the first angle and the second angle is larger than the third angle (see annotated figure below)


    PNG
    media_image1.png
    661
    635
    media_image1.png
    Greyscale

If, however, it is not inherent that the third angle exists and the third portion has an angled line segment, Drasler teaches a similar device (balloon catheter, abstract) having a third 

    PNG
    media_image2.png
    298
    516
    media_image2.png
    Greyscale

However, the device of Wang as modified by Drasler is silent about the thickness of each of the proximal and the distal connecting parts becomes increasingly thinner in the order of the second portion, the third portion and the first portion. Bleam teaches a similar device (abstract, dilation catheter), having a balloon with proximal and distal connecting parts( the proximal and distal 

As to claims 3, 7, 28, with the device of Wang, Drasler, and Bleam above, Wang discloses the lengths of the first connecting portion of each of the proximal and the distal connecting parts and the second connecting portion of each of the proximal and the distal connecting parts are approximately the same (figure 5, figure above). The lengths seem to be, or can be rendered obvious to be substantially the same.
As to claims 20, 24, 29, Wang as modified by Drasler and Bleam discloses the device above including what would seem to be that the third connecting portion of each of the proximal and distal connecting parts is approximately twice the length of the first portion of each of the proximal and distal connecting parts and second portion of each of the proximal and distal connecting parts (see 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,338,298 to McIntyre  (as cited in IDS filed 03/02/2020) can help to render obvious or provide evidence on the shape of the balloon (figure 1), U.S. Patent 6,193,738 to Tomaschko can help to render obvious or provide evidence on the shape and/or thickness of the balloon (figure 8, Table 7a,b), U.S. . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771